Title: 22d.
From: Adams, John Quincy
To: 


       I went to see Leonard White this forenoon. His father has been unwell for some days past. His complaints are of a lethargic nature, and his habit is such, that such disorders must probably prove in the end fatal to him. He now sleeps as much as half his time, and is consequently half dead. I went to see Mrs. Bartlett, and saw Mr. S. Blodget there: his brother Caleb, and young Mr. Breck I met with yesterday on the road from Boston; at the tavern, and they came forward before us. I pass’d the afternoon at Mr. Thaxter’s, and the evening at Mr. Shaw’s.
      